Appeal by defendant from a judgment of the Supreme Court, Nassau County, rendered July 1, 1963 on his plea of guilty, convicting him of attempted rape in the second degree, and imposing sentence upon him as a prior felony offender. Judgment affirmed. While sentence was imposed upon defendant as “ a prior felony offender,” we construe such sentence, in the light of the entire record, to have been imposed upon the defendant as a second felony offender. [For prior appeal, see 16 A D 2d 483, affd. 12 N Y 2d 351.] Beldoek, P. J., Kleinfeld, Christ, Brennan and Hill, JJ., concur.